DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment Acknowledgement
2.  	Preliminary Amendment filed on 03/18/2020 has been acknowledged and considered by the examiner. 

Claim Interpretation
3. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 
5. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an image transmission unit, a processing result acquisition unit, a getting-on station management unit, a getting-off station management unit, a transmission unit, an acquisition unit, an image processing unit, a storage unit, a display unit, a display control unit, a crew output unit, in claims 1-17. The generic placeholder, i.e., “unit” or “units” that are coupled with functional languages such as transmission unit, processing unit, acquisition unit, getting-on/getting-off management units, etc., that are not reciting sufficient structure to perform the recited functional languages above.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 


Claim Rejections - 35 USC § 101
6. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 16 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 16 and 17 recite “a program” that causes a computer performing functions …. The “program” is software per se and is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter, i.e., process, machine, manufacture, or composition of matter. 
Correction is required. 

Claim Rejections - 35 USC § 102
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




9. 	Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yukimoto (Publication No. US 2019/0114563). 
 	Regarding claim 1. Yukimoto teaches a passenger management device installed in a train (Yukimoto, the Abstract), comprising: 
 	an image transmission unit that transmits information on at least a portion including a person of a plurality of images generated by at least one imaging unit installed in the train and generated at different timings to a passenger information (Yukimoto, Figure 1, pp [102]-[105]); 
 	a processing result acquisition unit that acquires person specifying information which is a processing result of each of the plurality of images by the passenger information processing device and that specifies the person included in the image in association with attribute information which for specifying a position of the person and a time point (Yukimoto, Figure 1, pp [102]-[106]); 
 	a getting-on station management unit that causes a first storage unit to store getting-on station information that specifies a getting-on station of the person in association with the person specifying information of the person using the person specifying information and the attribute information associated with the person specifying information (Yukimoto, Figure 1, pp [102]-[106]); and 
 	a getting-off station management unit that causes the first storage unit to store getting-off station information that specifies a getting-off station of the person in association with the person specifying information of the person using the person specifying information and the (Yukimoto, Figure 1, pp [102]-[106]).
 	Regarding claim 11. Yukimoto teaches a passenger information processing device (Yukimoto, the Abstract), comprising: 
 	an acquisition unit that acquires information on at least a portion including a person of a plurality of images generated by at least one imaging unit installed in the train and generated at different timings (Yukimoto, Figure 1, pp [102]-[106]); 
 	an image processing unit that acquires person specifying information of a person who gets on the train using a feature amount of a person included in the image (Yukimoto, Figure 1, pp [102]-[106]); and 
 	a transmission unit that transmits the person specifying information acquired by the image processing unit to a passenger management device installed in the train, wherein the acquisition unit acquires getting on-and-off information indicating a getting-on station and a getting-off station of the person indicated by the person specifying information in association with the person specifying information from the passenger management device (Yukimoto, Figure 1, pp [102]-[106]), the passenger information processing device further comprising: 
 	a settlement processing unit that performs settlement processing on a fare for the train using the getting on-and-off information and the person specifying information (Yukimoto, Figure 11, pp [178]-[180]).
 	Regarding claim 14. Yukimoto teaches a passenger management method causing a computer installed in a train (Yukimoto, the Abstract), to perform:
 	transmitting information on at least a portion including a person of a plurality of images generated by at least one imaging unit installed in the train and generated at different timings to a passenger information processing device that performs person specifying processing (Yukimoto, Figure 1, pp [102]-[105]);
 	acquiring person specifying information which is a processing result of each of the plurality of images by the passenger information processing device and that specifies the person included in the image in association with attribute information which can specify a position of the person and a time point (Yukimoto, pp [36], [41], [47], Figure 1, pp [102]-[105], [178]);  
(Yukimoto, pp [36], [41], [47], Figure 1, pp [102]-[105], [178]); and 
 	causing the first storage unit to store getting-off station information that specifies a getting-off station of the person in association with the person specifying information of the person using the person specifying information and the attribute information associated with the person specifying information (Yukimoto, pp [36], [41], [47], Figure 1, pp [102]-[105], [178]).
 	Regarding claim 15. Yukimoto teaches a passenger management method causing a computer (Yukimoto, the Abstract), to perform:
 	acquiring information on at least a portion including a person of a plurality of images generated by at least one imaging unit installed in the train and generated at different timings (Yukimoto, Figure 1, pp [102]-[105]); 
(Yukimoto, Figure 1, pp [102]-[105]); 
 	transmitting the acquired person specifying information to a passenger management device installed in the train (Yukimoto, pp [36], [41], [47], Figure 1, pp [102]-[105], [178]);
 	acquiring getting on-and-off information indicating a getting-on station and a getting-off station of the person indicated by the person specifying information in association with the person specifying information from the passenger management device (Yukimoto, pp [36], [41], [47], Figure 1, pp [102]-[105], [178]); and 
 	performing settlement processing on a fare for the train using the getting on-and-off information and the person specifying information (Yukimoto, Figure 11, pp [178]-[180]).
 	Regarding claim 16. Yukimoto teaches a program causing a computer installed in a train (Yukimoto, the Abstract), to perform:
 	a function of transmitting information on at least a portion including a person of a plurality of images generated (Yukimoto, Figure 1, pp [102]-[105]); 
a function of acquiring person specifying information which is a processing result of each of the plurality of images by the passenger information processing device and that specifies the person included in the image in association with attribute information for specifying a position of the person and a time point (Yukimoto, pp [36], [41], [47], Figure 1, pp [102]-[105], [178]);  
a function of causing a first storage unit to store getting-on station information that specifies a getting-on station of the person in association with the person specifying information of the person using the person specifying information and the attribute information associated with the person specifying information (Yukimoto, pp [36], [41], [47], Figure 1, pp [102]-[105], [178]); and 
a function of causing the first storage unit to store getting-off station information that specifies a getting-off station of the person in association with the person specifying information of the person using the person (Yukimoto, pp [36], [41], [47], Figure 1, pp [102]-[105], [178]).
 	Regarding claim 17. Yukimoto teaches a program causing a computer (Yukimoto, the Abstract), to perform:
 	a function of acquiring information on at least a portion including a person of a plurality of images generated by at least one imaging unit installed in the train and generated at different timings (Yukimoto, Figure 1, pp [102]-[105]); 
 	a function of acquiring person specifying information of a person who gets on the train using a feature amount of a person included in the image (Yukimoto, pp [36], [41], [47], Figure 1, pp [102]-[105], [178]);   
 	a function of transmitting the acquired person specifying information to a passenger management device installed in the train (Yukimoto, pp [36], [41], [47], Figure 1, pp [102]-[105], [178]);   
 	a function of acquiring getting on-and-off information indicating a getting-on station and a getting-off station of the person indicated by the person specifying information in association with the person specifying information from the (Yukimoto, pp [36], [41], [47], Figure 1, pp [102]-[105], [178]); and 
 	a function of performing settlement processing on a fare for the train using the getting on-and-off information and the person specifying information (Yukimoto, Figure 11, pp [178]-[180]). 
 	Regarding claim 2. Yukimoto teaches the passenger management device according to claim 1, wherein the first storage unit is installed in the train, the passenger management device further comprising: 
 	an information transmission unit that transmits the person specifying information associated with the getting-off station information, and the getting-on station information and the getting-off station information associated with the person specifying information in the first storage unit, to a second storage unit outside the train for storage (Yukimoto, Figure 15, pp [208], [211]: server database 7a). 
 	Regarding claim 3. Yukimoto teaches the passenger management device according to claim 2, wherein information stored in the second storage unit is used for settlement processing (Yukimoto, Figure 15, pp [208], [211]).
 	Regarding claim 4. Yukimoto teaches the passenger management device according claim 1, wherein the attribute information includes seat information for specifying a seat on which the person is seated, and wherein the getting-on station management unit causes the first storage unit to store a combination of the person specifying information and seat information indicating the seat specified by the attribute information (Yukimoto, pp [36], [41], [47], [102]-[105], [178]).
 	Regarding claim 5. Yukimoto teaches the passenger management device according to claim 4, wherein the train comprises a display unit that indicates whether or not the seat is in use, the passenger management device further comprising: a display control unit that controls the display unit using the attribute information (Yukimoto, pp [190], [195]-[196], [201]).
 	Regarding claim 6. Yukimoto teaches the passenger management device according to claim 4, further comprising: a crew output unit that performs a predetermined output to a terminal that is usable by a crew of the train in a case where the processing result acquisition unit acquires the attribute information but does not acquire the person specifying information (Yukimoto, Figure 4, pp [135]: reporting part 73).
 	Regarding claim 7. Yukimoto teaches the passenger management device according to claim 1, wherein the at least one imaging unit repeatedly generates the image, and wherein the image transmission unit transmits the image to the passenger information processing device each time the image is generated (Yukimoto, Figure 1, pp [102]-[106]).
 	Regarding claim 8. Yukimoto teaches the passenger management device according to claim 7, wherein the attribute information includes the seat information for specifying the seat on which the person is seated, and wherein the getting-on station management unit updates the seat information stored in the first storage unit to newly acquired seat information in a case where the seat information specified by the newly acquired attribute information is different from the seat information stored in the first storage unit in correspondence with the person specifying information associated with the attribute information (Yukimoto, pp [36], [41], [47], [102]-[105], [178]).
 	Regarding claim 9. Yukimoto teaches the passenger management device according to claim 7, wherein the train has a stop station storage unit that stores the latest stop station of the train, and wherein the getting-off station management unit sets the getting-off station corresponding to (Yukimoto, Figure 1, pp [102]-[106]).
 	Regarding claim 10. Yukimoto teaches the passenger management device according to claim 7, wherein the getting-off station management unit causes the first storage unit to store a station as a temporary getting-off station in association with the already stored person specifying information each time the train stops at the station, and sets the temporary getting-off station stored in the first storage unit in correspondence with the person specifying information as an official get-off station in a case where the person specifying information newly acquired by the processing result acquisition unit does not include the already stored person specifying information after the train departs from the station (Yukimoto, Figure 1, pp [102]-[106]).
 	Regarding claim 12. Yukimoto teaches the passenger information processing device according to claim 11, wherein at least one of conditions for performing the settlement processing is to acquire exit information indicating that the (Yukimoto, Figure 11, pp [178]-[180]).
 	Regarding claim 13. Yukimoto teaches the passenger information processing device according to claim 11, wherein the acquisition unit acquires train position information for specifying a position of the train when the image is generated, in association with the image, wherein the transmission unit is able to communicate with an application section storage unit that stores scheduled getting-on section information indicating a getting-on section or a route in which the person is likely to get on, in correspondence with the person specifying information of the person, and wherein in a case where the train position information is included in the getting-on section or the route indicated by the scheduled getting-on section information, the transmission unit transmits the person specifying information to the passenger management device (Yukimoto, pp [109], [114], [141], [166]).



6. 	Related References:
 	Nakamura (Publication No. US 2020/0074152) 
 	Shimizu (Publication No. US 2020/0043344)
 	Shibuya (Publication No. US 2014/0333769). 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HUY C HO/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        March 12, 2022